Case 1:19-cv-23670-XXXX Document 1 Entered on FLSD Docket 09/03/2019 Page 1 of 7



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO.: 19-CV-23670

  NORRIS ATESIANO,

           Plaintiff,

  vs.

  THE TAX TEAM, INC.
  and AILEEN GUILLEN,

        Defendants.
  ________________________________/

                                              COMPLAINT

           COMES NOW, Plaintiff, Norris Atesiano, sues Defendants, The Tax Team, Inc. and

  Aileen Guillen, based on the following good cause:

                              PARTIES, JURISDICTION, AND VENUE

  1. Plaintiff, Norris Atesiano​, was and is a ​sui juris resident of Miami-Dade County, Florida, at

        all times material. He was and is an hourly non-exempt employee of the Defendants, as the

        term “employee” is defined by 29 U.S.C § 203 (e) who consents to participate in this lawsuit.

                                                    ​ lorida for-profit corporation with its
  2. Defendant, The Tax Team, Inc., is a ​sui juris F

        principal place of business and registered agent in this District and it conducts its for-profit

        business in Miami-Dade County.

  3. Defendant, Aileen Guillen, was and is an owner / officer / director of the corporate

        Defendant for the (“relevant time period”). She ran the day-to-day operations, made financial

        decisions for the corporate Defendant, had supervisory authority over Plaintiff, was




                                                     1
Case 1:19-cv-23670-XXXX Document 1 Entered on FLSD Docket 09/03/2019 Page 2 of 7



     responsible for paying Plaintiff’s wages for the relevant time period, and controlled

     Plaintiff’s work and schedule.

  4. Defendants were Plaintiff’s direct employers, joint employers and co-employers, as that term

     “employer” is defined by 29 U.S.C. §203 (d).

  5. All Defendants employed Plaintiff.

  6. This Court has jurisdiction over Plaintiff’s FLSA claims.

  7. Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact business in

     this District, because the corporate Defendant maintains its principal place of business in this

     District, and because most if not all of the operational decisions were made in this District,

     while Plaintiff worked in Miami-Dade County, where payment was to be received.

                                          Background Facts

  8. Defendants have been at all times material engaged in interstate commerce in the course of

     their tax preparation services for others which, traditionally, cannot be performed without

     using goods, materials, supplies, and equipment that have all moved through interstate

     commerce.

  9. Defendants also communicate with their workers by regularly and routinely using telephones,

     internet, and/or facsimiles.

  10. Furthermore, Defendants engage in interstate commerce in the course of their income tax

     preparation services for clients to the Internal Revenue Service.

  11. Upon information and belief, the Defendants had gross sales or business done in excess of

     $500,000 annually for the years 2016, 2017, and 2018.




                                                  2
Case 1:19-cv-23670-XXXX Document 1 Entered on FLSD Docket 09/03/2019 Page 3 of 7



  12. Upon information and belief, the Defendants’ gross sales or business is expected to exceed

     $500,000 for the year 2019.

  13. In particular, Defendants own and operate an income tax return preparation and filing

     services company that provides these services to their customers at their offices using

     computers, software, phones, computer networking equipment, toner, printers, pens, supplies,

     furniture, phone systems, and other materials and supplies that were previously placed in the

     stream of commerce from outside of the State of Florida before being received in this District

     to engage in interstate commerce.

  14. Plaintiff worked in a non-exempt capacity for Defendants.

  15. In particular, Plaintiff worked for Defendants as an Income Tax Return Preparer from

     October 3, 2016, through on or about July 31, 2019.

  16. When Plaintiff worked as an Income Tax Return Preparer his duties included preparing

     income taxes for individuals and companies, identify potential tax credits and liabilities, and

     ensure accurate and complete returns are filed in a timely manner.

  17. Moreover, Plaintiff also worked for Defendants as a Store Manager from approximately

     October 1, 2017, through on or about July 31, 2019.

  18. When Plaintiff worked as a Store Manager his duties included interviewing employees,

     training them, and scheduling their work hours for the week, including still being responsible

     for completing the duties as an Income Tax Return Preparer.

  19. To the extent that records exist regarding the exact dates of Plaintiff’s employment exist, and

     of the times he worked each work day, such records are in the exclusive custody of

     Defendants.



                                                  3
Case 1:19-cv-23670-XXXX Document 1 Entered on FLSD Docket 09/03/2019 Page 4 of 7



  20. From approximately October 3, 2016, through October 16, 2016, Defendants required that

     Plaintiff attend a mandatory training at the Defendants’ place of business for approximately

     40 hours within this time period, and Defendants failed to pay Plaintiff minimum wage of

     $7.25 for each hour Plaintiff attended said mandatory training.

  21. Thereafter, from approximately January 2, 2017, through April 23, 2017, Defendants’ agreed

     to pay Plaintiff 30% commission of each Income Tax Return Prepared and filed while on a

     36 hours per week work schedule.

  22. However, from approximately January 2, 2017, through April 23, 2017, Defendants’ failed to

     pay Plaintiff minimum wage of $7.25 for 320 hours Plaintiff worked off the schedule within

     this time period.

  23. Thereafter, from approximately May 1, 2017, through September 30, 2017, Plaintiff

     continued working for Defendants another 220 hours assisting Defendants’ customers, which

     Defendants’ again failed to pay Plaintiff minimum wage of $7.25 per hour for each hour

     worked within this time period.

  24. From approximately October 1, 2017, through December 31, 2017, Plaintiff continued

     working for Defendants another 90 hours assisting Defendants’ customers, which

     Defendants’ again failed to pay Plaintiff minimum wage of $7.25 per hour for each hour

     worked within this time period.

  25. Thereafter, from approximately January 1, 2018, through April 22, 2018, Defendants’ agreed

     to pay Plaintiff $875.00 per week plus 5% commission within this time period.

  26. However, from approximately May 1, 2018, through July 31, 2018, Plaintiff continued

     working for Defendants’ another 130 hours assisting Defendants’ customers, which



                                                 4
Case 1:19-cv-23670-XXXX Document 1 Entered on FLSD Docket 09/03/2019 Page 5 of 7



     Defendants’ again failed to pay Plaintiff minimum wage of $7.25 per hour for each hour

     worked within this time period.

  27. Thereafter, from approximately August 1, 2018, through September 30, 2018, Plaintiff

     continued working for Defendants’ another 135 hours assisting Defendants’ customers,

     which Defendants’ again failed to pay Plaintiff minimum wage of $7.25 per hour for each

     hour worked within this time period.

  28. From approximately December 3, 2018, through December 16, 2018, Plaintiff continued

     working for Defendants’ another 50 hours assisting Defendants’ customers, which

     Defendants’ again failed to pay Plaintiff minimum wage of $7.25 per hour for each hour

     worked this time period.

  29. Thereafter, from approximately January 1, 2019, through April 21, 2019, Defendants’ agreed

     to pay Plaintiff $875.00 per week plus 5% commission within this time period.

  30. However, from approximately May 1, 2019, through July 31, 2019, Plaintiff continued

     working for Defendants’ another 195 hours assisting Defendants’ customers, which

     Defendants’ again failed to pay Plaintiff minimum wage of $7.25 per hour for each hour

     worked within this time period.

  31. Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied by Plaintiff.

  32. Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for all services

     rendered.

                        COUNT I. FLSA MINIMUM WAGE VIOLATION

     Plaintiff reincorporates and re-alleges paragraphs 1-32 set forth fully herein and further

  alleges as follows:



                                                   5
Case 1:19-cv-23670-XXXX Document 1 Entered on FLSD Docket 09/03/2019 Page 6 of 7



  33. Defendants willfully and intentionally refused to pay Plaintiff at least a minimum wage of

     $7.25/hour for each unpaid hour for the hours worked from approximately October 3, 2016 to

     July 31, 2019.

  34. Plaintiff alleges he notified Defendants on various occasions about the discrepancy, but

     Defendants refused to pay him.

  35. Defendants either recklessly failed to investigate whether their failure to pay Plaintiff at least

     a minimum wage for the hours worked from approximately October 3, 2016 to July 31, 2019,

     violated the Fair Labor Standards Act, they intentionally misled Plaintiff to believe that

     Defendants were not required to pay him at least minimum wage for all the hours worked

     from approximately October 3, 2016 to July 31, 2019, and/or Defendants concocted a scheme

     pursuant to which they deprived Plaintiff the minimum wage pay earned for the hours

     worked from approximately October 3, 2016 to July 31, 2019.

  36. Plaintiff is entitled to a back pay award of at least his proper minimum wage rate for all hours

     worked from approximately October 3, 2016, through July 2019, plus an equal amount as a

     penalty, plus attorneys’ fees and costs.

     WHEREFORE, Plaintiff, Norris Atesiano, demands the entry of judgment in his favor and

  against the Defendants, The Tax Team, Inc., and Aileen Guillen, after trial by jury and as

  follows:

                      a. That Plaintiff recover compensatory overtime wage damages and an equal

                         amount of liquidated damages as provided under the law and in 29 U.S.C

                         § 216(b);




                                                    6
Case 1:19-cv-23670-XXXX Document 1 Entered on FLSD Docket 09/03/2019 Page 7 of 7



                     b. That Plaintiff recover prejudgment interest if he is not awarded liquidated

                         damages;

                     c. That Plaintiff recover an award of reasonable attorney fees, costs, and

                         expenses pursuant to the FLSA;

                     d. That Defendants be Ordered to make Plaintiff whole by providing

                         appropriate minimum wage pay and other benefits wrongly denied in an

                         amount to be shown at trial and other affirmative relief;

                     e. That Plaintiff recover all interest allowed by law; and

                     f. Such other and further relief as the Court deems just and proper.

                                     DEMAND FOR JURY TRIAL

         Plaintiff demands a trial by jury on all issues so triable.

  Dated this 3​rd​ day of September, 2019.



                                                         Respectfully submitted,

                                                         PEREGONZA LAW GROUP, PLLC
                                                         1414 NW 107th Ave, Suite 302
                                                         Doral, FL 33172
                                                         Tel. (786) 650-0202
                                                         Fax. (786) 650-0200
                                                         Email: ​office@peregonza.com
                                                         Attorneys for Plaintiff

                                                         By: ​/s/ Gadiel A. Espinoza, Esq.
                                                         Gadiel A. Espinoza, Esq.
                                                         Florida Bar No. 121831
                                                         gadiel@PereGonza.com




                                                    7
